Citation Nr: 1504357	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-37 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tonsil cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to an increase in a 30 percent rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric Zimmerman, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The October 2008 RO decision denied service connection for tonsil cancer (listed as squamous cell carcinoma of the right tonsil, status post submandibular lymphadenopathy), to include as due to Agent Orange exposure.  The January 2009 RO decision denied an increase in a 30 percent rating for PTSD.  

In May 2013, the Board denied the Veteran's claims for entitlement to service connection for tonsil cancer (listed as squamous cell carcinoma of the right tonsil, status post right submandibular lymphadenopathy (squamous cell carcinoma)), to include as due to Agent Orange exposure, and for entitlement to an increase in a 30 percent rating for PTSD.  

The Veteran then appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2013 decision.  

In December 2014, the Veteran's representative submitted additional evidence.  The Veteran waived review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to an increase in a 30 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

The Veteran's tonsil cancer is the result of exposure to herbicides during service.  


CONCLUSION OF LAW

The criteria for service connection for tonsil cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases is also presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has tonsil cancer that is related to service, to include as due to Agent Orange exposure.  He specifically maintains that when he served in the Chu Lai province, a U.S. helicopter dropped Agent Orange on the perimeter of the jungle where he was positioned, and that an Agent Orange cloud came over his position.  He reports that as the Agent Orange cloud came upon his position, he suffered a burning sensation in his eyes, nose, and throat, as well as burning in his chest.  He indicates that he became nauseous and started to vomit, and described feeling as if he was in a gas chamber.  The Veteran also reports that he never smoked or abused alcohol, which are considered risk factors for the development of tonsil cancer.  

As noted previously, the Veteran served on active duty from May 1968 to May 1970.  His DD Form 214 indicates that he received decorations indicative of service in Vietnam.  His service treatment records do not show treatment for tonsil cancer.  

Post-service VA and treatment records show treatment, and surgery, for tonsil cancer.  

The Board notes that there is one medical opinion of record regarding the etiology of the Veteran's tonsil cancer.  

A November 2014 medical opinion from D. S. Fortune, M.D., indicated that he had reviewed the medical records in the Veteran's claims file related to his tonsil cancer.  Dr. Fortune commented that it was his opinion that within a reasonable degree of medical certainty, it was more likely than not that there was a direct relationship between the Veteran's tonsil cancer and his exposure to Agent Orange while he was in Vietnam.  Dr. Fortune stated that it was established that the Veteran was exposed to Agent Orange while serving in Vietnam.  It was noted that Agent Orange was a known carcinogen.  Dr. Fortune indicated that aspirating Agent Orange, as the Veteran was known to have done during his period of service, would move the toxin through the aerodigestive tract and the toxin would come in direct contact with the tonsils.  

Dr. Fortune indicated that, anatomically speaking, the tonsils were located in the pharynx.  It was noted that medical studies had shown that incidences of oral cavity and pharynx cancers were substantially higher among Veterans exposed to Agent Orange than would be expected in the general population, thereby supporting a causal link between Agent Orange exposure and cancers of the pharynx, including the tonsils.  Dr. Fortune maintained that there was also a known association between Agent Orange exposure and lymphatic cancer, and that tonsils were a lymphatic organ.  

Dr. Fortune reported that the Veteran did not exhibit any of the traditional risk factors for the development of tonsil cancer.  Dr. Fortune stated that the Veteran's medical records indicated that he did not have a history of tobacco use or alcohol abuse, both of which were associated with an increased risk for tonsil cancer.  Dr. Fortune also remarked that he had seen no evidence in the Veteran's medical records that he was ever diagnosed with the human papillomavirus (HPV), which was also considered to be a known cause of tonsil cancer.  

Dr. Fortune indicated that it was well accepted that tonsil cancers often developed many years after exposure to known carcinogens.  Dr. Fortune maintained that the fact that the Veteran was not diagnosed with tonsil cancer until 2008, which was years after his Agent Orange exposure, had no bearing on whether Agent Orange was the cause of his tonsil cancer.  

The Board notes that although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, tonsil cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).  The Board observes, however, that the Veteran may, nonetheless, establish service connection if the evidence shows that his current residuals of thymus gland cancer were, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

In the Veteran's case, there is a medical opinion from a private physician, Dr. Fortune, that specifically found, after a review of the claims file, that it was more likely than not that there was a direct relationship between the Veteran's tonsil cancer and his exposure to Agent Orange while he was in Vietnam.  The Board notes that there is no negative medical expert opinion evidence of record.  Although the Court's June 2014 Court Memorandum Decision found that the Board must consider whether a VA medical examination is warranted in this case, the Board finds that the November 2014 medical opinion is sufficient for deciding the claim.  Dr. Fortune's opinion is well reasoned and based on the facts of specific to this case.  The opinion is persuasive as it points out that the Veteran had no other risk factors for tonsil cancer.  At the least it raises a reasonable doubt as to the origin of the tonsil cancer.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tonsil cancer is related to exposure to herbicides during his period of service.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for tonsil cancer is warranted.


ORDER

Service connection for tonsil cancer is granted.  


REMAND

The Board observes that, pursuant to the June 2014 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons and bases with regard to its determination concerning the Veteran's claim for an increase in a 30 percent rating for PTSD.  The Court specifically stated that the Board failed to account for a December 2008 VA treatment note that indicated that the Veteran continued to have moderate PTSD symptoms.  The Court also reported that the Board did not account for evidence of memory problems that contradicted the Board's determination that such problems were not seen at either of the Veteran's VA examinations or in any VA treatment records.  It was also noted that the Board did not address the Veteran's tendency, as noted by physicians, to minimize the severity of his symptoms.  

The Veteran was last afforded a VA psychiatric examination in September 2011.  The diagnosis was PTSD, and a Global Assessment of Functioning (GAF) score of 60 was assigned.  Since that time, in an April 2013 informal hearing presentation, the Veteran's then representative indicated that the Veteran's PTSD had worsened.  Additionally, in a December 2014 statement, the Veteran's current attorney asserted that the Veteran had demonstrated that his PTSD symptoms were severe enough to warrant a 50 percent disability rating.  

The Veteran has not been afforded a VA examination as to his service-connected PTSD, in almost three and a half years.  Additionally, in light of the Court's June 2014 Memorandum Decision, and the statements noted above from his then representative and current attorney, the Board finds that the record raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since November 2009.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected PTSD.  The entire claims file, including all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


